                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOE BRIAN SOCHA,                                 Case No. 21-cv-03595-PJH
                                                       Plaintiff,
                                   8
                                                                                          ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     ,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This case was opened when plaintiff, a state prisoner proceeding pro se, wrote a

                                  14   letter to the court. In an effort to protect his rights, it was filed as a new case. Plaintiff

                                  15   was informed that he had not filed a complaint and was given twenty-eight days to do so.

                                  16   He also was sent a notice that he had not paid the filing fee or applied for leave to

                                  17   proceed in forma pauperis (“IFP”); again, he was allowed twenty-eight days to either pay

                                  18   the fee or file the application. A copy of the court’s form for applications to proceed IFP

                                  19   was provided with the notice. Twenty-eight days has passed, and plaintiff has not

                                  20   submitted any filing or otherwise communicated with the court. This case is therefore

                                  21   DISMISSED without prejudice. No fee is due.

                                  22          IT IS SO ORDERED.

                                  23   Dated: June 21, 2021

                                  24

                                  25                                                               /s/ Phyllis J. Hamilton
                                                                                                  PHYLLIS J. HAMILTON
                                  26                                                              United States District Judge
                                  27

                                  28
